Carter, J.
This is an appeal from an order refusing to grant a moratory stay under the provisions of section 20-21,159, Comp. St. Supp. 1937,
The real estate involved consists of 640 acres of Arthur' county land. The amount due under the decree of foreclosure, including unpaid taxes, is $2,949.34. The evidence as to value is substantially as follows: S. E. Adkins testified that the land is worth $3,000. W. R. Curtis testified, that he had offered $2,400 for the land and that it would be worth more if used in connection with adjacent lands. The defendant estimates its value at $5,120, and Ray Cardwell, a witness called by the defendant, estimates its-value at $3,200. Under the authority of Federal Land Bank v. Citizens Bank, ante, p. 252, 278 N. W. 383, released herewith, we hold that a moratory stay was properly denied.
The contention is also made that the value of the land is greater than the amounts herein set out by virtue of its *255use in connection with adjacent -lands. That such value is not competent in a proceeding such as we have before us was also determined in Federal Land Bank v. Citizens Bank, supra.
We find no error in the record and the judgment is
Affirmed.